FILED IN                                                                             PD-0143-15
COURT OF CRIMINAL APPEALS                                                  COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
      August 20, 2015                                                     Transmitted 8/20/2015 9:59:35 AM
                                                                           Accepted 8/20/2015 10:07:32 AM
                                                                                           ABEL ACOSTA
   ABEL ACOSTA. CLERK
                                                                                                   CLERK
                                   Cause No. PD-0143-15
                        IN THE COURT OF CRIMINAL APPEALS
                                        FOR TEXAS



     CYNTHIA AMBROSE,
             Appellant/Petitioner,             §
                                               §         On Discretionary Review
                                               §         From the Fourth Court of
                                               §         Appeals
                                               §         San Antonio, Texas
     THE STATE OF TEXAS,                       §         Cause No. 04-13-00788-CR
                    Appellant/Respondent.      §


                                STATE'S MOTION FOR
                        EXTENSION OF TIME TO FILE BRIEF
                                 [DEATH IN FAMILY]

     TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:


            Now comes the State of Texas, Respondent in the above styled and numbered

     cause, by and through the undersigned Assistant Criminal District Attorney,

     pursuant to Rules of Appellate Procedure 38.6 and 10.5, and respectfully requests a

     brief compassionate extension of the time to file its brief in response. In support of

     this Motion, the State would show the following:

        1. The State's brief is currently due today, Thursday, August 20, 2015. The

            State is requesting a compassionate extension of the time to file its brief to

            Monday, August 24, 2015, due to a death in the undersigned prosecutor's

            family.
   2. This morning, the undersigned prosecutor learned that his grandmother died

      in her sleep at the age of 90. The undersigned prosecutor's family requires

      his presence and        assistance in making funereal     arrangements and

      transportation of his grandmother's remains from San Antonio to North

      Dakota for burial.


   3. The State's brief is substantially complete but requires proof-reading and

      finalization before submission. This extension is sought not for the purposes

      of delay but so that counsel for the State may meet both his professional and

      familial obligations.

   4. This Court has previously granted the State one 14 day extension in this case.

      Petitioner was granted one 30 day extension in the submission of her brief.

      Petitioner remains free on bond during the pendency of this appeal.

                                     PRAYER


      BY THE FOREGOING REASONS AND AUTHORITIES, the State of Texas

respectfully prays this Honorable Court extend the time to file the State's brief to

Monday, August 24, 2015.


                                             Respectfully Submitted:



                                               hYJ^Xxj
                                             S. Patrick Ballantyne
                                             Assistant Criminal District Attorney
                                              Bexar County, Texas
                                               State Bar # 24053759
                                               101 W. Nueva St., 7th floor
                                               San Antonio, Texas 78205
                                              210-335-2277 (phone)
                                              sballantyne@bexar.org




                             CERTIFICATE OF SERVICE


      I, S. Patrick Ballantyne, hereby certify that a true and correct copy ofthis Brief
was transmitted this 31st day of July, 2015, to Dayna L. Jones, attorney of record for
Petitioner by email and electronic service through a court approved eFiling system.


                                                hV^Xxj
                                               S. Patrick Ballantyne